Title: To George Washington from Abraham Whipple, 11 August 1789
From: Whipple, Abraham
To: Washington, George


Providence, 11 Aug. 1789. “I beg leave with Sentiments of the Greatest defference and Respect to your Excellency and the Honorable Senate; and House of Representatives of the United States to Submit the underwritten Transcript from My Memorial laid before the Honorable Congress of the United States in June 1786. . . . And further that in June 1786 I wrote fully to Congress on the subject requesting a speedy Settlement which they forthwith directed and there was found due to me the sum of Eight Thousand Three hundred and seventy

Dollars which I received in final Settlements and from necessity for the support of my Family have since Disposed of the greater part of them at the Rate of 2/6 on the pound, whereby I realized but one Eighth part of what was due to me from the States, for my services and expenditures in their Behalf; and am at present out of Business, and in no way of supporting Myself and Family but by exhausting the small Remainder of my Property, in which case I must be intirely destitute in some future period when the Debilities of old age may render me unfit for Business, and myself and Family become the Victims of Poverty and Distress; to prevent which, as well as to serve my Country on every occasion, I earnestly wish some Appointment in the Naval Department under the new Government of the United States, in which case I doubt not of giving by my services, such satisfaction as shall gain the approbation of the Authority under whom I may hold such an Appointment; And altho’ at present I am an Inhabitant of a State which has not as yet acceeded to the new Constitution of the States, yet I consider myself not a Citizen of any particular State but as a Citizen of the States at large, and sincerely wish for the Good of the particular State in which I at present reside that they would as speedily as possible Join in Union with the Sister States—And Altho’ this State does not at present approve of the present Federal Government yet this is not the case with every individual in the State. It may not be improper for me Just to observe that from an inviolable Attachment to my Country and my wishes for its Prosperity and Dignity; I have ever been friendly to the Principles on which the present Government is founded, And am conscious that the Consideration of its salutary consequences to the Country, will be a sufficient Inducement to cause my utmost exertions in its Behalf; and should there be a necessity of a Naval Establishment of any Kind, I should think Myself happy in receiving an Appointment therein, which would be gratefully Accepted by your Excellencys very Respectful and Devoted Humble Servant.”
